BOND, L.
The judgment is manifestly for the right party. By an express written contract, defendant Laumeier guaranteed tbe indorsement of Clara E. Voelker. He now seeks to avoid responsibility for having indorsed the note himself on the ground of breach of his own positive obligation to secure the indorsement of a third party, upon whose co-indorsement he claims his own liability depended. If the indorsement of this latter party had been secured, defendant admits that his own liability as indorser would have been full and complete; that it was not secured is due alone to his own breach of his unconditional contract that it should be affixed to the note. To permit him to interpose a defense that his own indorsement was conditioned upon that of another, which he had contracted to procure but failed to do so without any legal excuse, would sanction a release from an obligation, resting upon a sufficient consideration, solely on the ground of the fault of the party who voluntarily assumed it. This would be contrary to the plainest principles of the law and justice.
Under the facts shown by this record, the judgment was clearly the only one which ought to have been rendered. It is, therefore, affirmed.
All concur.